PER CURIAM.
The issues involved in this case are the same as those in Culhane v. Equitable Life Assurance Society, 65 S. D. 337, 274 N. W. 315. As in the Equitable Case, so also in this case the trial court held that chapter 207, Laws of 1937, was not effective until July 1, 1937.
On the authority of the opinion filed in the case of Culhane v. Equitable Life Assurance Society, the order appealed from is reversed.
RUDOLPH, P. J., and ROBERTS and SMITH, JJ., concur.
POLLEY, J., dissents.
WARREN, J., not sitting.